Citation Nr: 1708778	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  07-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1998 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the VA RO in Winston-Salem, North Carolina.  A transcript of that hearing is associated with the record.


FINDING OF FACT

Headaches are not causally related to her military service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for headaches have not been met.  38 U.S.C.A. § § 1110, 1131, 5103A (West 2014); 38 C.F.R. § § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a VCAA notification letter in January 2007, prior to initial adjudication of her claim.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA and private treatment records and lay statements of argument.  In addition, the Veteran has also been afforded several VA examinations in relation to her claim.  As discussed in more detail below, the VA assessments include a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the VA medical opinions of record are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a headache disability is ready to be considered on the merits.


Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995). 

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran seeks service connection for headaches, diagnosed as migraine disability.  The Veteran presents two theories of entitlement for service connection.  She claims that her headaches have continued since service; alternatively, she claims that her headaches are related to her service-connected seizure disorder.

Service treatment records demonstrate several complaints of headaches.  In 1999, the Veteran reported having headaches after a blackout.  Subsequently, in 2000, the Veteran's headaches were associated with a cold and her eye glasses.  Upon discharge in 2003, the Veteran reported that she did not have frequent or severe headaches; at the separation examination, the Veteran's head was noted as clinically normal.  

The Veteran was afforded several VA examinations in relation to her claim, the first being in June 2011.  At that time, the Veteran reported having an average of 14 to 15 headaches a month, lasting up to five hours at a time.  Her symptoms also included occasional nausea and vomiting.  The VA examiner provided a negative nexus between the Veteran's in-service headaches and her current headaches, stating that the Veteran did not have headaches upon discharge.  The examiner also opined that the Veteran's current headaches were not related to her seizure disorder, as the Veteran had not had any seizure activity since 1999.  

VA sought a second opinion in March 2013.  At that time, the clinician opined that the Veteran's current headaches were not caused by or a result of her seizure disorder because the present headaches were not associated with seizure activity.  He also indicated that the Veteran's current headaches were not related to her in service headaches because the current headaches were not similar in nature to the in-service headaches.  As for a possible etiology, the examiner opined that the Veteran's current headaches were most likely related to her cervical spine arthritis.  In two subsequent addendums, the March 2013 clinician reasoned that cervical spine arthritis is a common etiology of headaches.  

In August 2015, another VA opinion was obtained.  At that time, the clinician opined that, based on the lack of complaints in the medical records, there is no evidence that the Veteran's headaches were aggravated by her service-connected disabilities.  Furthermore, based on medical principles, the Veteran's service-connected low back, knee, and wrist disabilities would not aggravate or cause her headaches.  The clinician also stated that while seizures can cause headaches, the Veteran has not had any recent seizure activity.  

Most recently, after a December 2015 VA examination, the clinician provided a negative nexus opinion.  The negative nexus opinion was based on the following: (1) the Veteran's service-connected low back and wrist disabilities could not impact the Veteran's headaches in any anatomical or physiological way; (2) the Veteran's headaches are not related to her seizure disorder because she has not had seizure activity since service; and (3) migraines have a vascular etiology, stemming from the brain, as opposed to seizures, which are the result of issues with nerve impulses.

Also of record are the Veteran's lay statements.  At the Board hearing, the Veteran has testified that she had experienced headaches periodically since her discharge from service.  She testified that she often did not seek medical treatment for her headaches; rather she used over-the-counter medication to help alleviate the pain.  

Upon thorough review of the evidence of record, the Board finds that service connection for the Veteran's headaches is not warranted on either a direct or secondary basis.  

As it pertains to direct service connection, the most probative evidence of record is the VA examinations, which indicate that the Veteran's headaches are not related to her period of service.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the Board finds that the March 2013 and December 2015 opinions that the Veteran's headaches are not related to her period of service as highly probative medical evidence on this point.  The clinicians rendered their opinions after reviewing the claims file and relevant medical records and examining the Veteran.  The clinicians also noted the Veteran's pertinent history, elicited and described the Veteran's severity of symptoms and provided a reasoned analysis based on sound medical principles as to why the Veteran's headaches are not related to her period of service.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Thus, the Board assigns these medical opinions high probative value.

By contrast, the Board finds that the Veteran's claims of headaches since service to be less probative.  As a lay person, the Veteran is certainly competent to attest to any symptoms or experiences within her immediate purview.  However, the Board finds these statements are not credible, as they contradict the evidence of record.  Although the Veteran reports that she had headaches since service, upon discharge, the Veteran specifically denied frequent or severe headaches.  The Board finds that the contemporaneous denials of headaches to be more credible and more probative than the Veteran's current claims.

Similarly, with respect to secondary service connection, the Board finds the medical opinions to be highly probative.  The negative nexus opinions provided are based on sound medical principles and are consistent with the evidence of record.  The examiners provide specific reasons as to why the Veteran's headaches are not related to her service-connected disabilities.  Specifically, they note that while the Veteran did have a headache with her initial seizure, subsequent headaches did not follow seizure activity.  Furthermore, the other service-connected disabilities are not anatomically or physiologically related to headaches in any way.  Furthermore, such opinions are premised on the Veteran's documented service and post-service medical history.

To the extent that the Veteran contends that her headaches are related to a service-connected disability, the Board finds that as a lay person, she is not competent to provide such an opinion.  The determination of the etiology of her headaches is a medical question and requires medical expertise.  A layperson is not competent to address these questions.  See Jandreau, supra.

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for headaches, service connection must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for headaches is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


